Admisión al ejercicio de la abogacía sin examen. Ha-biendo probado el peticionario Pedro Rivera Vélez que es graduado de abogado en una universidad acreditada de Es-tados Unidos con diez años de anterioridad a la aprobación de la Ley No. 17 de 1925 y que ha practicado durante cinco años por lo menos en un bufete de un abogado autorizado para ejercer su profesión por el Tribunal Supremo de Puerto Rico, se declara con lugar su petición y en su consecuencia admítese al peticionario al ejercicio de la abogacía sin examen tan luego haya sido favorablemente recomendado por la Comisión de Reputación a la cual deberán remitirse los pa-peles correspondientes, y haya prestado el juramento de ley.